DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moeller et al [US 10,899,316] or Provisional Application No. [62/883,875]
Claim 1.  A smart relay vehicle alarm system (the security device 103 is installed to a vehicle 106, see Fig. 1A, col. 26, lines 64-67]), the system comprises: 
a first sensor installed upon a vehicle (the one or more sensors 218, see Fig1. 1, 2, col. 27, lines 52-63);
the first sensor is electrically coupled to a microcontroller (the sensors 218 is/are coupled to the computing device comprising one or more processors/microprocessors 216, a storage memory 224 and transceiver 221, see Figs. 2, , col. 30, lines 6-15, col. 72, line 50);
the microcontroller is configured to send a signal via a wireless transceiver to an associated mobile device when the first sensor is triggered via a vehicle alarm (the microprocessors 216a and transceiver 221 wirelessly transmits alarm signal to a remote mobile device as smart phone 206, see Figs. 1, 2, col. 34, lines 41-67).

Claim 2.  The smart relay vehicle alarm system of claim 1, wherein the first sensor is an audible sensor (one of the sensors 218 is an audio sensor, see col. 27, lines 52-55).

Claim 3.  The smart relay vehicle alarm system of claim 1, wherein the first sensor is a glass breaking sensor (the glass break sensors 218 detects breaking glass window 107, see col. 28, lines 19-39, col. 30, lines 47-50).

Claim 4.  The smart relay vehicle alarm system of claim 1, wherein an electrical cord configured to plug into a vehicles cigarette lighter port, providing power to the system (the security device 103 may receive power from the vehicle 106, such as from a cigarette lighter (see col. 35, lines 53-61).

Claim 5.  The smart relay vehicle alarm system of claim 4, further comprising a second sensor located within the cabin of the vehicle (the other sensors 218B-E are installed inside the doors and cabin of vehicle 106, see Fig. 2, col. 27, lines 35-63).

Claim 6.  The smart relay vehicle alarm system of claim 5, wherein the second sensor is a glass breaking sensor (the microphones and glass break sensors, see col. 30, lines 47-50).

Claim 7.  The smart relay vehicle alarm system of claim 1, wherein the associated mobile device will display a vehicle alarm notification when the signal is received (the mobile cellular phone 206 displays the alarms including video data on the displays 248, see Fig. 1, col. 40, lines 5-35). 



Claim 9.  The smart relay vehicle alarm system of claim 1, wherein the first sensor is connected to an existing circuitry of the existing alarm system of the vehicle (the security device 103 with sensors 218A is coupled to the other sensors 218B-E of vehicle 106 and OBD system 257 of vehicle 106, see Fig. 2, col. 27, lines 35-63, col. 28, lines 24-45). 

Claim 10.  A smart relay vehicle alarm system, the system comprises: a first sensor operably coupled to a vehicle; the first sensor is electrically coupled to a microcontroller;
the first sensor comprising a microphone; the microcontroller is configured to send a signal via a wireless transceiver to a monitoring system; the monitoring system will forward a signal to an associated mobile device when the first sensor is triggered via a vehicle alarm (as cited in respect to claim 1 above).

Claim 11.  The smart relay vehicle alarm system of claim 10, wherein the first sensor is a glass breaking sensor (as cited in respect to claim 2 above).

Claim 12.  The smart relay vehicle alarm system of claim 10, further comprising an electrical card configured to plug into a vehicles cigarette lighter port, providing power to 

Claim 13.  The smart relay vehicle alarm system of claim 10, further comprising a second sensor located within the cabin of the vehicle (the other sensors 218B-E are installed inside the doors and cabin of vehicle 106, see Fig. 2, col. 27, lines 35-63). 

Claim 14.  The smart relay vehicle alarm system of claim 13, wherein the second sensor is a glass breaking sensor (as cited in respect to claim 6 above).

Claim 15.  The smart relay vehicle alarm system of claim 10, wherein the associated mobile device will display a vehicle alarm notification when the signal is received (as cited in respect to claim 7 above).

Claim 16.  The smart relay vehicle alarm system of claim 10, wherein the first sensor is placed adjacent to the horn of a motor vehicle (as cited in respect to claim 8 above).

Claim 17.  The smart relay vehicle alarm system of claim 10, wherein the monitoring system notifies the proper local authorities of the vehicle alarm (the monitor application transmits a signal to a computing environment that automatically contacts law enforcement and provides a current location of the vehicle 106.  The monitor application transmits a notification to the mobile device 206 of the user, see Fig. 1B, col. 28, lines 46-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugie et al discloses the vehicle theft detection device includes an inclination detection unit and an operation control unit. The inclination detection unit detects an inclination of a vehicle. The operation control unit detects theft using an output of the inclination detection unit. If it is determined that the vehicle is in a situation where the vehicle will sway during parking, the operation control unit reports information concerning setting of security to a user.	[US 2006/0244576]
Tanaka et al discloses in a vehicular anti-theft security system which includes a theft detection sensor that detects an abnormality of the vehicle associated with vehicle theft, and performs a theft preventing operation when the theft detection sensor detects the abnormality, an altitude measuring device is provided for measuring the altitude of the vehicle, and a controller restricts the theft preventing operation in the case where the altitude measuring device observes a specified change in the altitude of the vehicle within a specified period of time when the theft detection sensor detects the abnormality.		[US 2006/0244577]
Frew et al discloses the method, computer-readable storage device and apparatus for providing collaborative area monitoring such as automobile vehicle.  The method monitors the area via a plurality of sensors, wherein the plurality of sensors comprises an optical sensor and a positioning sensor, detects an alarm condition, activates one of the plurality of sensors to capture information associated with the alarm condition, and 
Chen discloses the real-time mobile video reporting device installed to a motor vehicle and electrically connected to an automobile power supply via a cigarette lighter, includes a casing, a printed circuit board, a camera, a central processing unit, a memory, a control key and a mobile network connection module. The printed circuit board contains the camera, central processing unit, memory, control key and mobile network connection module, and the printed circuit board is disposed in the casing, such that the camera and the control key are disposed on a surface of the casing. When there is an accident, the control key may be pressed to record the scene of the accident by a video method and transmit the scene to an emergency remote reporting data center or a non-emergency remote reporting data center and car owner via a mobile wireless transmission technology, so as to report an accident quickly and prevent crime effectively.	[US 2015/0373308]
Galicia Rodriguez discloses the monitoring and anti-theft alarm system for a motor vehicle. The system comprises a plurality of sensors that detect vibration, motion, opening and damage to the vehicle, which sensors transmit or interrupt a respective signal to a processor which communicates with a wireless communication device such that the alarm system is able to communicate with a mobile device of the vehicle's owner to receive, on said mobile device, status reports of the vehicle after the detection of an alarm situation detected by the system and/or following the request, through the mobile device, of an updated status report of the vehicle.	[US 2019/0359172]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/09/2021